

117 HR 1817 IH: Protecting Workers for a Clean Future Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1817IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. DeSaulnier introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Labor to establish a renewable energy transition grant program and to establish a National Employment Corps, and for other purposes.1.Short titleThis Act may be cited as the Protecting Workers for a Clean Future Act. 2.FindingsCongress finds the following:(1)The fossil fuel and fossil fuel-dependent industries have been major drivers of employment and economic growth in regions throughout California. Yet, despite the success of these industries, many local residents are unemployed or live in poverty. In addition, nearby communities often suffer from pollution, poor air and water quality, and other health hazards. The goal of community transition grants is to develop a vision for a future economy based on equity, sustainability, and shared prosperity. A regional approach requires bringing together a diverse set of stakeholders that represent the whole community. This coalition must be capable of developing and implementing strategies to support workers and communities that will be affected by the transition away from fossil fuels. To be effective, coalitions should work closely with high road employers and industry leaders to identify in-demand skills and workforce strategies that promote emerging and expanding sectors of the regional economy.(2)These strategies should provide pathways for impacted workers to transition to other sustainable jobs and careers. They should also include the frontline communities who have historically been excluded from the economic benefits of the fossil fuel industry, while bearing the greatest costs of pollution and ecological damage.(3)Partnerships should include organizations representing workers and communities impacted by the fossil fuel industry and the transition to a carbon-constrained economy. Workers, residents, and community leaders have inherent knowledge of regional dynamics, issues, and needs, and should function at the center of developing regional solutions.(4)In addition, coalitions should be diverse and represent a wide range of regional interests and stakeholders, including organizations representing labor, environmental justice, industry, economic development, local tribal and municipal government, and educational institutions.(5)As the United States and global economies shift from fossil fuels to more sustainable sources of energy, the fossil fuel workforce cannot be left behind. They must be part of the conversation and have a role in shaping the transition.3.Renewable energy transition grant program(a)In generalThe Secretary of Labor, in consultation with the Secretary of Energy, shall establish a grant program for local governments for the purpose of developing a plan to transition workers from employment in fossil fuel industries to employment in sustainable industries.(b)EligibilityThe Secretary of Labor may award grants under subsection (a) to a local or Tribal government that—(1)establishes industry or sector partnerships (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)); (2)is in a locality that the Secretary of Energy determines to have a percentage of traditional energy sector jobs that is average or above average relative to the United States; and(3)certifies that such local or Tribal government will develop the transition plan described in subsection (a) in consultation with relevant State and other experts, including experts in energy labor, green economy policies, and energy policy, and with relevant State officials, if applicable.(c)Determination of percentage of traditional energy sector jobsIn making the determination under subsection (b)(2), the Secretary of Labor shall take into consideration information from the report entitled U.S. Energy and Employment Report issued by the Secretary in January, 2017.(d)Use of fundsFunds under subsection (a) may be used for the following purposes:(1)To develop a transition plan described in subsection (a). (2)To support an existing apprenticeship program for apprenticeable occupation or, if in a non-traditional industry, to develop an apprenticeship program.(3)To train individuals who are new to the workforce for jobs in sustainable industries, including but not limited to, manufacturing, autonomous vehicles, electric vehicles, renewable energy, CERCLA remediation, and may include a partnership or agreements with employers to provide jobs for trainees.(e)Transition plan requirementsA transition plan funded under subsection (a)—(1)shall include assistance for accessing all existing applicable Federal and State aid for displaced workers, including unemployment insurance, job transition training, and community services for the affected community as well as trade adjustment assistance and other programs, if applicable; and(2)may also include assistance to supplement existing Federal and State aid, including funds for bridges to retirement for older workers, wage insurance for workers who find employment in lower wage jobs, and funding for significant career change training for workers who wish to change careers, including case management and career path counseling.(f)AuthorizationThere are authorized to be appropriated such sums as necessary to carry out this section.4.National Employment Corps(a)EstablishmentThere is established within the Department of Labor a National Employment Corps. (b)Job guarantee grants(1)In generalIf local government or Tribe described in section 3(b) executes a plan under section 2 in good faith, but all workers described in section 3(a) are not successfully transitioned, the Secretary of Labor, acting through the National Employment Corps, shall establish a program (hereinafter referred to as the program) to provide grants to local and Tribal governments to provide direct employment projects for the purpose of guaranteeing a job and job training to any eligible worker not successfully transitioned under such plan.(2)Use of fundsThe grants under paragraph (1) shall cover wage, benefits, and material expenses of eligible workers.(3)Eligible workerIn this section, the term eligible worker means any individual who loses a job or reasonably anticipates losing a job due to a transition from traditional energy sources to sustainable energy sources.(c)Coordination of Federal effortsThe Corps shall work with Federal agencies to identify areas of needed investment in the United States economy, including infrastructure, energy efficiency, retrofitting, elder care, child care, job training, education, and health services.(d)Federal component(1)In generalIf projects funded under the program under subsection (b) are inadequate to maintain full employment in the locality or Tribe, the Secretary shall intervene in the locality or Tribe to provide adequate employment opportunities to guarantee employment to workers described in such subsection.(2)Additional servicesThe Corps shall also offer the following services to eligible workers:(A)Supportive services. (B)Wrap-around services, including:(i)Transportation.(ii)Childcare.(iii)Job preparation services.(iv)Counseling.(C)Adult edcation and literacy activities. (D)Activities to assist justice-involved individuals.(3)Website and databaseTo assist with an individual’s move from the job guarantee to other employment opportunities under a National Employment Corps, the Secretary shall establish a website and database listing individuals employed under the program as available for, and seeking, employment. Individuals shall be allowed up to one day (8 hours) per employed month to seek alternative employment and for professional development.(e)Coordination of local effortsAny local or Tribal government that receives a grant shall develop employment proposals in coordination with community leaders, labor organizations, and local residents to ensure the proposals will serve the needs of the constituents and available pool of labor. The employment proposals may not be used to employ individuals who will replace or speed the displacement of existing employees or individuals who would otherwise perform similar work.(f)Employment protections(1)Collective bargaining units Participants shall be included in an established bargaining unit and covered by any applicable collective bargaining agreement upon the establishment of such agreement.(2)Wages under the programWage variation shall be built into the program, as determined by the Secretary of Labor, to account for workers’ previous experience, education, and region of residence, as well as the prospect of promotion within the National Employment Corps.(3)WebsiteTo manage projects past, present, and future, the National Employment Corps shall create a website where all projects will be listed.(4)Minimum wageAny individual employed using funds under this section shall be paid wages at a rate that is not less than $15.00 per hour and that are comparable wages in the region, plus benefits, and indexed for inflation.(g)Apprenticeship definedIn this section, the term apprenticeship means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the ‘‘National Apprenticeship Act’’) (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), including any requirement, standard, or rule promulgated under such Act, as such requirement, standard, or rule was in effect on December 30, 2019.